DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election filed on 08/03/2022.  Claims 1 – 9 are pending.

Election/Restrictions
Applicant’s election without traverse of Species A1 (Fig. 4 – joining region between elements 4 and 12) and Species B1 (Figs. 4, 5, and 6 – thermal transfer region 72) in the reply filed on 08/03/2022 is acknowledged.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the outer panel is made from … a hybrid composite/metallic material” must be shown or the feature(s) canceled from Claim 7.  The outer panel (4) is illustrated as a single solid line in Figs. 3 – 7 and 10.  Therefore the structure of the claimed ‘hybrid composite/metallic material’ is not shown in any of the original figures.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for collecting hot air at an engine” must be shown or the feature(s) canceled from Claim 9.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, l. 6 “an outer panel extending an outer part of the air intake lip” is believed to be in error for --an outer panel extending [[an]] the outer part of the air intake lip-- because l. 5 previously recited ‘an outer part’.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the 112(b) rejection below, Claim 9, l. 2 limitation “means for collecting hot air at an engine” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed in the Drawing Objection section above, none of the original figures showed the “means for collecting hot air at an engine”.  Specification Para. [0030] merely repeats the claim limitations “…having means for collecting hot air at an engine…” without any further details the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7, ll. 2 – 3 recites “the outer panel is made from a composite material or a hybrid composite/metallic material”.  As discussed in the Drawing Objection section above, the structure of the claimed ‘hybrid composite/metallic material’ is not shown in any of the original figures.  The original Specification merely repeats ‘hybrid composite/metallic material’ in Paragraphs [0019], [0027], [0044], and [0074] without disclosing any details about what exactly did Applicant mean by ‘hybrid composite/metallic material’.  As discussed below in the 35 USC §103 rejection of Claim 7, Bouillon and Porte taught that it was known to make parts of the nacelle out of metal and to make the outer panel from a composite material.  Bouillon and Porte do not teach the structural details of a ‘hybrid composite/metallic material’.  Accordingly, Claim 7 is indefinite because the scope of the claimed “the outer panel is made from … a hybrid composite/metallic material” is unclear.
Claim 9, l. 2 limitation “means for collecting hot air at an engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed in the Drawing Objection section above, none of the original figures showed the “means for collecting hot air at an engine”.  Specification Para. [0030] merely repeats the claim limitations “…having means for collecting hot air at an engine…” without any further details the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1).


    PNG
    media_image1.png
    675
    1218
    media_image1.png
    Greyscale

Regarding Claim 1, Vinches teaches, in Figs. 1 and 3 - 5, the invention as claimed, including an anterior part (Fig. 5) of a nacelle (Fig. 1) of a propulsion assembly of an aircraft (Abstract), said anterior part (Fig. 5) having a front end (labeled) allowing air to enter [function of front end] and a rear end (labeled) configured to be connected to a remainder of the nacelle (Fig. 1), said anterior part comprising: an air intake lip (labeled) disposed at said front end and comprising a leading edge (labeled) and an outer part (labeled) and an inner part (labeled) that are delimited by said leading edge, an outer panel (labeled) extending an outer part (labeled) of the air intake lip (labeled), an inner structure (labeled) extending the inner part of the air intake lip (labeled), a front frame (5) disposed at the rear of the air intake lip (labeled), said front frame (5) comprising a first peripheral edge (labeled) connected to (via cylindrical element that represents a rivet, see Paras. [0068] and [0081]) at least one of said outer part (labeled) of the air intake lip or to the outer panel, and a second peripheral edge (labeled) connected to (via cylindrical element that represents a rivet, see Paras. [0068] and [0081]) at least one of said inner structure (labeled) or to said inner part (labeled) of the air intake lip [in the assembled nacelle of Fig. 1 all the parts are connected together], such that a de-icing duct (labeled) is formed in front of the front frame (5), in said air intake lip, wherein the front frame (5) is shaped such that the de-icing duct has a main cavity (labeled), situated directly behind the leading edge, and a thermal transition region (labeled), said thermal transition region (labeled) being formed behind the main cavity between an internal face (inner wall surface)) of the outer part of the air intake lip (labeled) and said front frame (5), and wherein the front frame (5) forms, with respect to the internal face of the outer part of the air intake lip, an angle, measured longitudinally.
Vinches is silent on said thermal transition region extending over a longitudinal dimension greater than its average radial dimension, and said angle, measured longitudinally, of between -20° and +10° over a majority of the thermal transition region (labeled), an angle of 0° corresponding to a direction of extension parallel to said internal face, a positive angle corresponding to the front frame moving away from the internal face, from the front towards the rear, a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said thermal transition region extending over a longitudinal dimension greater than its average radial dimension, and said angle, measured longitudinally, of between -20° and +10° over a majority of the thermal transition region (labeled), an angle of 0° corresponding to a direction of extension parallel to said internal face, a positive angle corresponding to the front frame moving away from the internal face, from the front towards the rear, a negative angle corresponding to the front frame moving closer to the internal face, from the front towards the rear because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re Claim 2, Vinches teaches the invention as claimed and as discussed above including wherein the front frame (5) extends longitudinally at a distance from the internal face (inner wall surface) of the outer part of the air intake lip before moving closer so as to come into contact with said internal face (inner wall surface) of the outer part (labeld) of the air intake lip at the rear of the thermal transition region (labeled).  Vinches is silent on said front frame extends longitudinally at a distance from the internal face of the outer part of the air intake lip over a majority of the longitudinal dimension of the thermal transition region before moving closer so as to come into contact with said internal face of the outer part of the air intake lip at the rear of the thermal transition region.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said front frame extends longitudinally at a distance from the internal face of the outer part of the air intake lip over a majority of the longitudinal dimension of the thermal transition region before moving closer so as to come into contact with said internal face of the outer part of the air intake lip because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re Claim 3, Vinches teaches the invention as claimed and as discussed above; except, wherein the longitudinal dimension of the thermal transition region is at least two times greater than its average radial dimension.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches to have said the longitudinal dimension of the thermal transition region is at least two times greater than its average radial dimension because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Bouillon et al. (2012/0118400A1) in view of Porte et al. (2012/0090694A1).
Re Claim 7, Vinches teaches the invention as claimed and as discussed above; except, wherein the air intake lip and the front frame are metallic, and the outer panel is made from a composite material or a hybrid composite/metallic material.  Bouillon teaches, in Figs. 1 – 6 and Para. [0005], a similar nacelle anterior part the air intake lip (2) and the front frame (3) are metallic, and the outer panel (9) was made from a composite material.  Porte teaches, in Figs. 1 – 4 and Para. [0009], a similar nacelle anterior part wherein the air intake lip (14) and the front frame (22) were metallic in order to be compatible for the hot air provided to the de-icing duct while the outer panel (34) was made from a composite material to reduce the weight of the nacelle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vinches with the air intake lip and the front frame are metallic and the outer panel is made from a composite material taught by Bouillon and Porte because Port teaches, in Para. [0009], that the air intake lip and front frame were conventionally made out metal to be compatible for the hot air provided to the de-icing duct while the outer panel was conventionally made from a composite material to reduce the weight of the nacelle.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Porte et al. (2011/0168852A1), hereinafter “Porte’852”.
Re Claim 8, Vinches teaches a nacelle anterior part having an air intake lip, front frame, outer panel and inner structure, i.e., base device, upon which the claimed invention can be seen as an improvement.  Vinches is silent on wherein the front frame is connected to the outer part of the air intake lip at a connection interface between said outer part of the air intake lip and said outer panel.  
Porte’852 teaches, in Figs. 1 – 6, a similar nacelle anterior part wherein a front frame (18 – Fig. 3, 38 – Figs. 5 and 6) was connected to an outer part (16 – Fig. 3, 36 – Figs. 5 and 6) of the air intake lip at a connection interface (shown in Figs. 3 - 6) between said outer part (16 – Fig. 3, 36 – Figs. 5 and 6) of the air intake lip and an outer panel (14 – Fig. 3, 34 – Figs. 5 and 6).
Thus, improving a particular device (nacelle anterior part having an air intake lip, front frame, outer panel and inner structure), based upon the teachings of such improvement in Porte’852, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the nacelle anterior part having an air intake lip, front frame, outer panel and inner structure of Vinches, and the results would have been predictable and readily recognized, that integrating the connection arrangement taught by Porte’852 would have facilitated maintaining the structural integrity of said nacelle anterior part by maintaining the structural connection between the outer panel, front frame, and inner structure during removal (by drilling out the rivets 22 – Fig. 3 or 42 – Figs. 5 and 6) of a damaged air intake lip, e.g., deformed or ruptured by a bird-strike or impact with other debris, for repair and/or replacement of said air intake lip.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vinches et al. (2019/0193833A1) in view of Porte et al. (6,443,395), hereinafter “Porte’395”.
Re Claim 9, Vinches teaches the invention as claimed and as discussed above, including a nacelle of an aircraft propulsion unit having an anterior part in accordance with claim 1.  Vinches is silent on also having means for collecting hot air at an engine fitted in said nacelle, and for introducing said hot air into the de-icing duct.
Porte’395 teaches, in Figs. 1 – 7, a similar nacelle (Fig. 1) of an aircraft propulsion unit having an anterior part (16, 18) including [As discussed in the Claim Interpretation section above, the following limitation are interpreted as invoking 112(f) interpretation.  In the interest of compact prosecution, the following 112(f) limitations are interpreted to read on the structure taught by Porte’395] means for collecting hot air (13-14-15, hot air tapping-pipe-coupling element) at an engine (1) fitted in said nacelle (Fig. 1), and for introducing said hot air (11-10-12, coupling element-pipe-injector) into the de-icing duct (18).
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Vinches, with the hot air tapping-pipe-coupling element for collecting hot air from the engine and the coupling element-pipe-injector for introducing said hot air into the de-icing duct, taught by Porte’395, because all the claimed elements, i.e., the aircraft engine nacelle having a de-icing duct, the hot air tapping-pipe-coupling element for collecting hot air from the engine and the coupling element-pipe-injector for introducing said hot air into the de-icing duct, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating the hot air tapping-pipe-coupling element for collecting hot air from the engine and the coupling element-pipe-injector for introducing said hot air into the de-icing duct into the nacelle of Vinches would have facilitated preventing ice accumulation on the outside of said air intake lip by supplying hot air to said de-icing duct. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741